DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Amended claims 11, 13 and 17 are extremely blurry and difficult to read.
Claim 1, line 4 and claim17, line 3, “electronic components...” needs to be changed to - electronic components -.There appears to be a typographical mistake.
Claims 13, 15, 19 and 21 are objected to because of the following informalities:  
The claims 13 and 19 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
The claims 15 and 21 are objected: before SIP applicant is required to state the full term.

Drawings

3.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, line 5: “the electronic component” lacks antecedent basis.
Claim 1, line 6: “the electronic component” lacks antecedent basis.
Claim 17, line 4: “the electronic component” lacks antecedent basis.
Claim 17, line 5: “the electronic component” lacks antecedent basis.
Claim 17, line 12: “the frame plate” lacks antecedent basis.

Regarding claim 1, lines 5-6 and claim 17, lines 4-5: limitations “the electronic component are disposed on both sides of the first PCB” are unclear. One the electronic component cannot be disposed on both (on two) sides of the first PCB.

Regarding claim 1, line 7 and claim 17, line 6: limitations “PCB are placed layer by layer” are unclear because the printed circuit board is not a layer.

Regarding claim 1, line 11 and claim 17, line 10: limitation “welding” is confusing. There is no the term “welding” in specification. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, 

Regarding Claims 12-16 - the aforementioned claims are rejected based on their dependent status from Claim 11. Regarding Claims 18-22 - the aforementioned claims are rejected based on their dependent status from Claim 17.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1.	Claims 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal et al. (US 6618267) hereinafter Dalal in view of Gundel et al. 
(US 20015/0085903) hereinafter Gundel. 

Regarding claim 11: Dalal discloses in figs. 6, 7 a mainboard (500, 700) for a consumer electronic product, comprising: a first circuit boards (110) and a second circuit board (150) having electronic components (116, 120, 124, 144) disposed thereon, wherein the electronic component (116, 120, 124, 126) are disposed on both sides of the first circuit board (110), and the electronic component (144) is disposed on a surface of the second circuit board (150); the first circuit board and the second circuit board are placed layer by layer; the first circuit board (110) and the second circuit board (150) are electrically connected via a frame board (130); the first circuit board and the second circuit board are connected to the frame board (130) in a manner of solder paste welding (128, 185), wherein the frame board is in a middle hollow or partial hollow structure (134); the frame board (710) is connected to a third circuit board (720) by using a bonding pad 
(col. 5:18-25), so as to implement electrical connection between the first circuit board and the second circuit board; a processor chip (120) is disposed on the first circuit board (110), and a radio frequency receiving chip and a transmitting chip are disposed on the second circuit board. Dalal is silent with respect to a first printed circuit boards (PCB) and a second PCB to a third PCB, and a radio frequency receiving chip and a transmitting chip are disposed on the second PCB. 
Gundel discloses a first printed circuit boards (PCB) (901) [0067] and a second PCB (902), and a radio frequency receiving chip (910a, 920b) (and a transmitting chip (910b, 920a) are disposed on the second PCB (902). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Dalal a first printed circuit boards (PCB) and a second PCB to a third PCB, and a radio frequency receiving chip and a transmitting chip are disposed on the second PCB, as taught by Gundel in order to be adapted to wirelessly transmit a second carrier signal modulated by a second digital signal and to receive the first carrier signal modulated by the first digital signal as taught by Gundel [0008].

Regarding claim 17: Dalal discloses in figs. 6, 7 a terminal, comprising: a first circuit boards (110) and a second circuit board (150); the first circuit board and the second 
Gundel discloses a first printed circuit boards (PCB) (901) [0067] and a second PCB (902), and a radio frequency receiving chip (910a, 920b) (and a transmitting chip (910b, 920a) are disposed on the second PCB (902). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Dalal a first printed circuit boards (PCB) and a second PCB to a third PCB, and a radio frequency receiving chip and a transmitting chip are disposed on the second PCB, as taught by Gundel in order to be adapted to wirelessly transmit a second carrier signal modulated by a second digital signal and to receive the first carrier signal modulated by the first digital signal as taught by Gundel [0008].

Regarding claims 12 and 18, Dalal further discloses that the first PCB or the second PCB is integrated with an electronic component (120, 160) by using an encapsulation process (192, 194) of a lead bonding or flip chip (col. 9:21-39).

Regarding claims 13 and 19, Dalal further discloses that a cross-section of the frame board (130) has a strip shape (shown in figs.1-3), an annular shape, a C-shape, a 
Further, it has been held that more than a mere change of shape is necessary for patentability. In re Dailey, 357 F.2d 669, I49 USPQ 47 (CCPA 1966), and In re Span- Deck Inc. v. Fab-con, Inc. (Ca 8, 1982) USPQ 835; In re Peters, 723 F.2d 891,221 USPQ 952 (Fed. Cir. 1983).  Furthermore, it is noted that in the instant specification does not describe a cross-section of the frame board as essential or the only shape that could operate the claimed invention.

5.2.	 Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal in view of Gundel, as applied to claims 11 and 17 respectively above, and further in view of  Huang et al. (US 2015/0234486) hereinafter Huang.

Regarding claims 14 and 20: Dalal, as modified by the teaching of Gundel, discloses the mainboard (or terminal) having all of the claimed features as discussed above with respect to claim 11 (or 17). It doesn’t explicitly teach a metal dome is disposed on a surface of the bonding pad of the frame board.
 Huang discloses a metal dome (110) is disposed on a surface of the bonding pad (109) of the plate (100).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Dalal and Gundel a metal dome is disposed on a surface of the bonding pad of the frame board, as taught by Huang in order to be electrically connected to the underlying jumper layer so the user can input signals by pressing the a metal dome switch, as taught by Huang [0033].

5.3.	 Claims 15-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal in view of Gundel, as applied to claims 11 and 17 respectively above, and further in view of  Wang et al. (US 9099999) hereinafter Wang.


 Wang discloses the first PCB boards are system-level SIP modules (col. 4:21-58).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Dalal and Gundel the first PCB boards are system-level SIP modules, as taught by Wang in order to reduce power consumption of associated input-output buffers, may free up input-output pins, and may help simplify printed circuit board (PCB) design, as taught by Wang (col. 4:21-58).

Regarding claims 16 and 22: Dalal, as modified by the teaching of Gundel, discloses the mainboard (or terminal) having all of the claimed features as discussed above with respect to claim 11 (or 17), wherein the first PCB board Gundel (901) and the electronic components (910a, 920a) on the first PCB board (901); and the electronic components (910b, 920b) on the second PCB board (902) and the second PCB board (902) constitute a radio frequency circuit unit module. It doesn’t explicitly teach the first PCB board and the electronic components on the first PCB board constitute a baseband circuit unit module.
 Wang discloses storage and processing circuitry 200 may also include digital signal processing modules, radio-frequency processing modules (e.g., wireless communications circuitry such as baseband circuits, power amplifiers, low noise amplifiers, filters, etc.), (col. 6:48-65). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Dalal and Gundel the first PCB board and the electronic components on the first PCB board constitute a baseband circuit unit module, as taught by Wang in order to reduce power consumption of associated input-output buffers, may free up input-output pins, and may help simplify printed circuit board (PCB) design, as taught by Wang (col. 4:21-58).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Thompson can be reached on (571)-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848